Title: From George Washington to Brigadier General Thomas Mifflin, 14 February 1777
From: Washington, George
To: Mifflin, Thomas



Sir,
Hd quart. Morris Town 14th Feby 1777.

I have not, till now, had time to answer Yrs of the 4th Inst. My Sentiments respecting the treatmt proper to be observed to Martyrs coincide with Yrs Lenity will operate with greater force in such Instances than Rigour. ’tis therefore my first Wish to have our whole Conduct distinguished by it. Still it is not my desire, neither indeed is it within my power—to release any Man from Confinemt imposed upon him by the Civil power—They best know the Charge & Merits of the Case, consequently should ultimately determine it.
For these reasons I dare not comply with your Request—I have inclosed a Letter from Mr Sears; the business falls within your department. I am Yrs &C.

G.W.

